internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-143949-01 cc ita b5 chief appeals_office taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference n a legend taxpayer fastener manufacturer government agency year a year b dollar_figurea period period date date date issue whether liability for cover damages damages for lost profits inventory carrying costs and other miscellaneous costs arising out of the breach of contracts for the sale_of_goods qualify as product_liability within the meaning of sec_172 conclusion liability for cover damages damages for lost profits inventory carrying costs and other miscellaneous costs arising out of the breach of contracts for the sale_of_goods do not qualify as product_liability within the meaning of sec_172 facts taxpayer acquired fastener manufacturer in year a and converted it into an operating division of taxpayer the division designed and manufactured self-locking fasteners and fastener assemblies fasteners manufacturers ultimately used some of these fasteners in the fabrication of commercial and military aircraft engines and airframes taxpayer sold the fasteners to the government and to other customers including fastener distributors taxpayer was contractually obligated to produce fasteners sold to the government and other customers in accordance with various military and commercial specifications these specifications included inspecting the manufactured fasteners and performing certain fastener qualify assurance tests some of which required testing every fastener fabricated fasteners shipped to customers were required to be accompanied by a certificate of quality compliance signed by an authorized taxpayer agent these certificates certified that the fasteners satisfied all required specifications including that they had been properly inspected and tested and had passed all required quality assurance tests prior to period taxpayer failed to maintain records adequate to verify the proper performance of a manufacturing process required to ensure fastener strength an internal investigation revealed that the required process was not being performed as specified in some instances because of inadequate records taxpayer could not trace the manufacturing deficiencies to particular lots during period taxpayer experienced a change in top management new management learned of possible deficiencies in the manufacture and testing of fasteners to determine if systemic problems underlay those deficiencies new management hired outside counsel to conduct an internal investigation tam-143949-01 the investigation revealed deficiencies in taxpayer’s manufacturing and testing of certain fasteners on date taxpayer notified government agency of this and government agency subsequently issued a statement disclosing the deficiencies on date taxpayer notified its customers of the problems previously disclosed to government agency it also informed them that it would stop shipping certain fasteners until it was confidant that its manufacturing and testing procedures satisfied all applicable specifications we will refer to the date when taxpayer ceased shipping fasteners because of the manufacturing and testing deficiencies as the stop_date prior to the stop_date only a few taxpayer manufactured fasteners failed while in use none of the failures caused an accident or resulted in personal injury or physical property damage after the stop_date taxpayer tested previously manufactured fasteners for defects relating to the suspect manufacturing processes taxpayer also repaired reworked a substantial quantity of fasteners presumably those which tests revealed to be defective although the facts are not entirely clear it appears that taxpayer tested and or reworked fasteners in its inventory and fasteners previously shipped to its fastener distributor customers when taxpayer’s fastener distributor customers learned of the potential problems some or all of them stopped paying taxpayer for fasteners previously shipped after spending a substantial sum of money to test and or rework fasteners taxpayer attempted to collect outstanding accounts_receivable from the customers some or all of taxpayer’s fastener distributor customers resisted the collection efforts the resisters maintained that they had suffered damages for which taxpayer was liable greater than the cost to test and repair defective fasteners previously shipped to them they also contended that these additional damages exceeded any amount due taxpayer for the fasteners on date taxpayer’s primary fastener distributor customer primary customer filed a civil_action against taxpayer asserting its claim for additional damages primary customer alleged the following contractual causes of action against taxpayer breach of contract breach of the implied warranty of merchantability and breach of the implied covenant of good_faith and fair dealing primary customer also alleged tort claims for fraud and negligent misrepresentation and in addition made some rico claims the tort misrepresentation claims related to allegedly false certificates of quality compliance previously furnished to primary customer taxpayer answered primary customer’s complaint denying any liability and asserting various counterclaims primary customer claimed it incurred several types of damages because of taxpayer’s failure to timely deliver fasteners as specified in the relevant contracts primary customer contended that it could not sell taxpayer fasteners upon learning of possible problems with them primary customer alleged that taxpayer failed to test tam-143949-01 rework if necessary and issue new certificates of quality compliance for certain taxpayer fasteners that primary customer held in inventory thereby keeping such fasteners unsaleable primary customer asserted that it incurred additional inventory carrying costs as a result primary customer asserted that it incurred damages because of taxpayer’s failure to perform current and future contracts the submission does not make precisely clear what is meant by current and future it appears that taxpayer breached fastener sales contracts with primary customer either by failing to ship fasteners or by shipping nonconforming fasteners taxpayer allegedly also anticipatorily breached contracts to be performed in the future by announcing the cessation of fastener shipments to fulfill obligations to its customers primary customer procured replacement fasteners from other vendors primary customer may also have entered into contracts to be performed in the future to obtain replacement fasteners from other vendors because of this primary customer incurred cover damages cover damages equal the excess of the cost of the replacement fasteners over what in the absence of breach primary customer would have been contractually required to pay taxpayer for a like amount of fasteners cover damages may also include any incidental or consequential damages incurred pursuant to the cover less expenses saved on account of the breach of the uniform commercial code ucc primary customer also alleged damages for lost profits primary customer would incur such damages if it lost profitable sales because of the inability to obtain suitable replacement fasteners through cover finally primary customer alleged that it incurred certain other out of pocket costs attributable to taxpayer’s breaches including the cost of temporary employees travel overtime legal representation and accounting fees several other fastener distributor customers of taxpayer alleged similar types of claims against taxpayer without instituting formal legal action henceforth we will refer to primary customer and this group of customers as the claimants the submission indicates that taxpayer has not provided adequate documentation for all of these claims however it appears that taxpayer entered into settlement agreements with each of the claimants under which it neither admitted nor denied the claimant’s allegations but agreed to be liable for the amounts at issue in this memorandum taxpayer paid a significant amount of the settlements by writing off trade receivables from the claimants taxpayer also made a significant cash payment to primary customer taxpayer asserts that any cash payments and any accounts_receivable writeoffs attributable to the settlements occurred during year b taxpayer incurred a net tam-143949-01 operating loss nol for year b deductions attributable to the settlement sec_1 generated a portion of the nol that taxpayer claims qualifies as a product_liability_loss as defined in sec_172 law and analysis the statute and regulations sec_172 provides for a deduction equal to the amount of the nol carryovers and carrybacks to the taxable_year the portion of an nol that qualifies as a specified_liability_loss may be carried back years rather than being limited to the normal 3-year carryback period provided in sec_172 sec_172 defines a specified_liability_loss in part as the sum of the following amounts to the extent taken into account in computing the nol for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 which is attributable to- product_liability or expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 defines product_liability as liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product sec_1_172-13 of the income_tax regulations largely echos the definition of product_liability provided in the statute sec_1_172-13 expand sec_1 the actual amount claimed as a product_liability_loss exceeded the amount of the reported settlements the reason for this discrepancy should be determined tam-143949-01 upon that definition by providing that the term product_liability does not include liabilities arising under warranty theories relating to repair or replacement of the property that are essentially contract liabilities the regulations further provide however that a taxpayer’s liability for damage done to other_property or for harm done to persons that is attributable to a defective product may be product_liability regardless of whether the claim sounds in tort or contract congress first enlarged the carryback period for nols attributable to product_liability product_liability losses in the revenue act of this enactment constituted part of a congressional response to a perceived business crisis arising from product_liability claims including an inability to obtain product_liability insurance at reasonable prices congress provided a larger carryback period for product_liability losses because product liabilities tend to be large and sporadic the expanded carryback period reduces the likelihood that a large product_liability_loss will exceed taxable_income during the carryback period staff of the joint_committee on taxation 95th cong general explanation of the revenue act of comm print taxpayers receiving tax refunds attributable to the larger carryback period could also use those funds to pay product_liability claims cong rec big_number when congress defined product_liability for sec_172 purposes as now product_liability constituted a dynamic somewhat confusing and evolving area of the law product_liability law exhibited differences among the states the conference_report to the act provides the following comments regarding state law and the federal tax definition of product_liability the definition of product_liability is intended to include the kinds of damages that are recoverable under prevalent theories of product_liability the laws of the several states regarding product_liability are not uniform but it is believed that the definition of product_liability provided in the amendment is sufficiently broad to encompass the kinds of damages that may be recovered under product_liability theories in most states if a type of injury or damage is included within the definition of the amendment such as emotional harm without physical injury it is to be considered a product_liability_loss assuming it otherwise qualifies even though it may not be recoverable under state law h_r conf_rep no 95th cong 2d sess consistent with the legislative_history sec_1_172-13 clarifies that for sec_172 purposes the federal tax definition of product_liability controls rather than state law this does not mean that state product_liability law has no place in determining the scope of product_liability for federal_income_tax purposes on the contrary the legislative_history clearly indicates that congress intended the federal definition to include damages recoverable under prevalent product_liability theories these theories are necessarily creatures of either state or non-tax federal_law likewise the federal tax definition of product_liability contains but does not define certain terms of art such tam-143949-01 as defect the only reasonable inference is that congress intended such terms to be interpreted as generally understood under state and federal product_liability law an examination of the evolution of this law will prove useful in interpreting the federal tax definition of product_liability a brief history of product_liability product_liability a term of recent vintage always includes damages caused by defective products for personal injuries and damage to tangible_property other than the product itself depending on the jurisdiction the term may also include other types of damages such as damage to the product itself product_liability may be asserted as a variety of causes of action the most usual being negligence breach of express or implied warranty and strict_liability in tort to a lesser extent product_liability claims have also been asserted as fraud claims or other causes of action involving misrepresentation plaintiffs usually allege several causes of action in product_liability complaints product_liability law initially evolved in response to perceived inadequacies in then existing law in the context of personal injuries caused by defective products at one time a person injured by a defective product generally had a cause of action against the product’s manufacturer if the defect resulted from the manufacturer’s negligence but only if the person was in privity of contract with the manufacturer with respect to the sale of the injury-causing product the privity of contract requirement often foreclosed bringing a cause of action for personal injury against manufacturers of defective products sold through retailers courts eventually developed exceptions to the privity of contract requirement finally in macpherson v buick motor co n e n y justice cardozo expanded the primary exception to the privity of contract rule so broadly that it effectively swallowed the rule notwithstanding elimination of the privity requirement plaintiffs injured by defective products still often found it difficult to prove manufacturer negligence in designing or manufacturing a product it was even more difficult to establish negligence on the part of either the retailer or wholesaler of the product concurrently with the evolution of the negligence cause of action a trend developed to recognize and expand the scope of breach of an implied warranty as a basis for recovery for personal injuries caused by defective products nevertheless a cause of action based on breach of implied warranty did not prove to be an adequate solution in all cases involving personal injury from defective products to deal with these shortcomings and the inadequacies of the negligence cause of action and to place the risk of injury on the parties best in a position to bear such risks courts eventually crafted a new tort cause of action based on strict_liability in greenman v yuba power products inc p 2d cal the plaintiff was injured when a power tool he was using malfunctioned causing a piece of tam-143949-01 wood to hit him in the head his wife purchased the tool from a retailer and gave it to him as a gift at trial the plaintiff introduced substantial evidence that the manufacturer’s defective design and construction of the tool caused his injuries under the circumstances the court concluded that the manufacturer could be held liable in the absence of a contractual warranty or proof of negligence a manufacturer is strictly liable in tort when an article he places on the market knowing that it is to be used without inspection for defects proves to have a defect that causes injury to a human being to establish the manufacturer’s liability it was sufficient that plaintiff proved that he was injured while using the tool in a way it was intended to be used as a result of a defect in design and manufacture of which plaintiff was not aware that made the tool unsafe for its intended use id pincite shortly after greenman was decided the drafters included the principle of strict products liability as part of the restatement second of torts if certain conditions are met sec_402a of that restatement provides that one who sells a product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject_to liability for physical harm thereby caused to the ultimate user or consumer or to his property section sec_402a became part of the law of many states following its promulgation throughout the history of product_liability courts have generally treated physical injury caused by a defective product to property other than the product itself akin to a personal injury see eg 68_f2d_87 10th cir cert_denied 292_us_650 where plaintiff’s house was destroyed by fire attributable to defective boiler plaintiff had valid negligence cause of action against boiler’s manufacturer notwithstanding absence of privity of contract-macpherson rule applied to property damage 538_fsupp_1164 e d pa pennsylvania law permits tort recovery under strict product_liability theory where only physical property damage is caused by a defective product 69_fsupp_609 d me there is no reasonable ground for making a distinction between injury to property and injury to the person the economic loss rule economic damages also known as pecuniary damages in the broadest sense include damages that may be objectively determined based on applying known rules of calculation to reasonably objective data the data may include a combination of existing facts and reasonable estimates of events that will occur in the future an tam-143949-01 example of such damages includes lost past and future wages attributable to a personal injury in the context of product_liability courts ascribe a more limited meaning to the term economic damages also referred to as economic loss in that context various courts have defined the term differently it has been defined as the loss of the benefit of the user’s bargain that is the loss of the service the product was supposed to render including loss consequent upon the failure of the product to meet the level of performance expected of it in the consumer’s business 63b am jur 2d product_liability economic damages attributable to a claim that does not involve either personal injury or property damage constitutes a pure economic loss courts have often dealt with the question of whether such damages associated with a product may be recovered through a cause of action based on negligence or strict products liability these cases often arise when plaintiffs allow the statute_of_limitations to expire on any breach of contractual warranty claim they might have and are forced to timely assert tort causes of action in an attempt to recoup their damages with some exceptions courts generally have concluded that no valid negligence or strict products liability cause of action exists for the recovery_of purely economic losses associated with a product id this is the economic loss rule in contrast to parties to commercial sales transactions with relatively equal bargaining power consumers often have little practical bargaining power in dealing with manufacturers or retailers some courts have applied the economic loss rule specifically to transactions between commercial parties thus these courts have left open the possibility of holding that a noncommercial buyer could recover in tort for a purely economic loss tort id compare santor v a m karagheusian inc a 2d n j consumer purchaser allowed to recover in tort for qualitative defect in carpeting-facts predated adoption of ucc by new jersey with spring motors distributors v ford motor co a 2d n j corporate buyer could not recover in tort for economic loss attributable to faulty transmissions in trucks used for commercial purposes a product defect may result in damage only to the product itself if so the issue arises whether the damage may qualify as property damage for product_liability purposes some courts view damage to the product itself no matter how caused as economic loss recoverable only through contractual remedies many courts however treat damage to the product itself as property damage in specified circumstances these courts generally engage in what has been called a risk of harm analysis in determining whether harm a product causes to itself constitutes property damage or economic loss am jur supra bellevue south association v hrh construction corp n e 2d n y this analysis requires considering the nature of the defect the risk it imposes and the manner in which the tam-143949-01 harm occurs bellevue supra to constitute property damage the defect causing the damage must create a serious risk of harm to people or property safety defect and generally the damage must manifest itself in an event that falls within the scope of the safety risk presented see russell v ford motor co p 2d or the easiest cases for finding property damage rather than economic loss involve safety defects that cause or exacerbate damage incurred in sudden and calamitous accidents see eg 652_f2d_1165 3d cir damage to front-end loader caused by sudden fire constituted property damage recoverable in tort where loader did not have adequate fire suppression equipment some courts require plaintiffs to demonstrate that the defect caused a sudden and calamitous accident in order to recover in tort for damage to the product itself in applying a risk of harm analysis one must distinguish safety defects from mere qualitative defects a purely qualitative defect causes the buyer or consumer to lose some or all of the benefit of the contractually agreed to bargain but does not involve an unreasonable risk of harm in many scenarios determining whether a defect should be classified as a safety or qualitative defect proves problematic appeal’s position the damages at issue involve no actual personal injury emotional harm or physical damage to property the appeal’s officer points out that taxpayer carries product_liability insurance however taxpayer sought no indemnification for the damages at issue and has conceded that its product_liability insurance provided no such right a letter from taxpayer concedes that the only type of claims recoverable under the policy would have to involve property damage bodily injury or death the officer asserts that all of the damages at issue are for ucc breach of contract claims and constitute purely economic losses therefore such damages cannot generate product_liability losses taxpayer’s position taxpayer makes two primary arguments first taxpayer contends that the terms personal injury or damage to property as used in sec_172 have a broader scope than actual personal injury or property damage if a product defect threatens personal injury or physical property damage taxpayer asserts that any liability attributable to eliminating that threat qualifies as on account of personal injury or damage to property within the meaning of the statute taxpayer contends that the fasteners at issue contained a defect that threatened both personal injury and physical property damage second even if the damages at issue constitute purely economic losses taxpayer asserts they still satisfy the definition of product_liability contained in tam-143949-01 f damages that may give rise to deductions generating product_liability losses include damage to or loss of the use of property emphasis supplied on account of any defect in any product which is manufactured leased or sold by the taxpayer taxpayer contends that selling property constitutes a use of property within the meaning of the statute in taxpayer’s view all the damages at issue arise from the claimants’ inability to sell defective products or products that would have been defective if manufactured by taxpayer and timely shipped manufactured by taxpayer therefore the damages are for loss of the use of property analysis and discussion a preliminary matters we share taxpayer’s view that the relevant inquiry concerns whether the damages in question satisfy sec_172’s definition of product_liability rather than whether the damages constitute product_liability under state law however before directly responding to taxpayer’s arguments we must address some preliminary matters to constitute product_liability the damages in question must be attributable to a product defect as previously noted product defects may be qualitative or may constitute safety defects neither sec_172 nor the regulations thereunder define the term defect the legislative_history indicates that congress intended to craft a federal tax definition of product_liability encompassing the kinds of damages recoverable under product_liability theories in most states to effectuate this intent we find it appropriate to adopt for federal_income_tax purposes the definition of defect generally used by most jurisdictions for product_liability purposes section sec_402a of the restatement second torts provides for strict_liability in tort to one who sells property in a defective condition unreasonably dangerous emphasis supplied to the user or consumer or to his property where the defective condition results in physical harm to the ultimate user or consumer or to his property likewise restatement second torts sec_395 provides a manufacturer who fails to exercise reasonable care in the manufacture of a chattel which unless carefully made he should recognize as involving an unreasonable risk of causing physical harm to those who use it for a purpose for which the manufacturer should expect it to be used and to those whom he should expect to be endangered by its probable use is subject_to liability for physical harm caused to them by its lawful use in a manner and for a purpose for which it is supplied tam-143949-01 other restatement sections provide for liability on product providers other than manufacturers for negligently providing unreasonably dangerous products that cause injury personal injury and or physical property damage generally constitute the hallmarks of product_liability under the laws of most jurisdictions although product_liability recoveries may be obtained through contract actions for breach of warranty tort actions constitute the only means of recovery in many situations to successfully maintain either a strict_liability or negligence tort action plaintiffs must establish a safety defect in the product although some courts have allowed tort recoveries for damages attributable to qualitative defects the vast majority limit such recoveries to damages attributable to safety defects consequently for sec_172 purposes defect means a safety defect because of the failure to adequately perform certain manufacturing processes taxpayer contends the fasteners were subject_to cracking under normal operational stresses because a cracked fastener could result in the crash of an aircraft taxpayer maintains that the fasteners created an unreasonable risk of personal injury or physical property damage and consequently were defective within the meaning of sec_172 taxpayer knew that in some instances it had failed to comply with specified manufacturing procedures or testing standards however taxpayer did not know which fasteners actually had structural flaws after the stop_date taxpayer tested a large number of previously manufactured fasteners no information has been provided regarding the results of the tests fasteners determined upon testing to satisfy applicable quality standards however are not defective thus damages attributable to those fasteners could not generate a sec_172 product_liability_loss whether a product defect constitutes an actual safety or qualitative defect depends in part on how the product is used the instant case appears to involve damages attributable to structurally flawed fasteners incurred prior to the incorporation of the fasteners in a final manufactured product prior to their use in a safety critical capacity in an actual operational aircraft the fasteners only had the potential to give rise to an unreasonable danger of personal injury or physical property damage however it is not necessary for us to determine what portion of the structurally flawed fasteners may be said to satisfy sec_172’s defectiveness requirement even if all the flawed fasteners were defective for sec_172 purposes we would still conclude that the damages at issue do not qualify as product_liability to constitute product_liability for federal_income_tax purposes sec_172 requires that such injury harm or damage arise after the taxpayer has completed or terminated operations with respect to and has relinquished possession of the product it appears that some of the damages claimed may be attributable to taxpayer’s failure tam-143949-01 to ship fasteners to the claimants if so the damages do not satisfy sec_172’s requirements and consequently cannot generate a product_liability_loss b threat of harm as personal injury or property damage damages attributable to defective fasteners incurred after the fasteners’ initial shipment to the claimants must satisfy additional statutory tests to qualify as product_liability liability for such damages may qualify as product_liability if on account of physical injury or emotional harm to individuals personal injury or for damage to property taxpayer points out that the claimants were as a practical or legal matter unable to sell fasteners previously acquired from taxpayer they were unable to do so because the fasteners contained or may have contained structural defects that could lead to fastener failure under normal operating stresses the failure of fasteners employed in a flight critical function might cause an aircraft crash resulting in personal injury and or physical property damage it was reasonable to expect that had the fasteners been sold without testing and or reworking some portion of them would have contained structural problems and would have been used as flight critical elements in airframes or airplane engines accordingly taxpayer contends that prior to testing and reworking the fasteners posed a threat of personal injury or physical property damage for purposes of the discussion that follows we will assume arguendo that any structurally impaired fasteners posed an unreasonable threat of personal injury or physical property damage as previously noted however we express no actual opinion on the question of whether all of the structurally deficient fasteners qualify as defective for sec_172 purposes taxpayer recognizes that the damages at issue do not involve actual personal injury or physical property damage nevertheless taxpayer asserts that any liability incurred resulted from actions taken to eliminate the threat of personal injury or physical property damage and therefore qualifies as product_liability to support its position taxpayer points to a number of cases involving the cost of removing asbestos containing materials from buildings and replacing them with safe alternatives asbestos that may be crumbled by hand is said to be friable alex j grant note when does the clock start ticking applying the statute_of_limitations in asbestos property damage actions cornell l rev ndollar_figure friable asbestos may deteriorate causing the release of minute asbestos particles into the air id inhaling a sufficient number of airborne asbestos particles has been shown to cause serious lung diseases often involving a substantial period between asbestos exposure and disease manifestation eliminating a possible disease source constitutes the primary motivation for either eliminating and replacing or encapsulating asbestos contained in buildings tam-143949-01 in the typical asbestos abatement case a plaintiff attempts to hold a manufacturer of asbestos-containing building materials liable for the abatement of asbestos in the plaintiff’s building in these cases the defendant invariably contends that the damages sought are purely economic and therefore recoverable only through a contractual breach of warranty action in most cases expiration of the statute_of_limitations would bar the plaintiff from recovering using such an action courts have overwhelmingly rejected the argument that the damages are purely economic concluding that plaintiffs may recover through negligence strict product_liability or other tort actions see e g 640_fsupp_559 d s c aff’d 827_f2d_975 4th cir negligence and breach of implied warranty northridge co v w r grace and co n w 2d wis motion to dismiss denied with regard to negligence and strict products liability claims school district of the city of independence missouri v u s gypsum co s w 2d mo ct app strict products liability because asbestos abatement cases involve no actual personal injury taxpayer contends they establish the principle that for product_liability purposes damages incurred to eliminate the threat of personal injury merit the same treatment as damages for actual personal injury it follows that for product_liability purposes damages incurred to eliminate the threat of physical property damage should be treated the same as actual physical property damage without doubt airborne asbestos’s disease causing potential plays a dominant role in court decisions approving the bringing of tort claims to recover asbestos abatement costs even so most of these decisions fall short of adopting the view that for product_liability purposes costs incurred to eliminate a threat of personal injury equate to damages for actual personal injury courts generally support the conclusion that asbestos abatement costs fall outside of the ambit of pure economic damages on two primary pillars of reasoning first courts look to the primary function of the asbestos containing building material for example providing fireproofing insulation or soundproofing to determine if the damages at issue relate to the failure of the material to work for the general purposes for which it is sold because purely economic losses generally involve a loss in the benefits of a contractual bargain and because plaintiffs make no claim that the materials have failed to perform their primary function courts consider this a factor that militates against classifying the losses as purely economic see eg northridge n w 2d pincite livingston board_of education v united_states gypsum co a 2d n j super ct app div 728_fsupp_1410 d n d in contrast to the asbestos cases in the instant case the defects adversely affect both the benefit of the bargain and the potential safety of the fasteners nevertheless we believe that a defect that both impairs the benefit of the bargain and creates an unreasonable danger of personal injury should be treated as a safety defect for product_liability purposes tam-143949-01 second and most importantly most court sec_2 fit the asbestos cases into the historical parameters of product_liability by concluding that asbestos fibers may cause property damage to a building by contaminating it see eg northridge n w 2d pincite motion to dismiss complaint inappropriate where complaint contained allegations that release of toxic substances caused damage to shopping centers drayton public school district f_supp pincite greenville f_supp at although the cases involve no actual structural damage to the buildings it is not unreasonable to say that a building has been damaged when microscopic toxic substances may be found on building surfaces and within interior air spaces thereby adversely affecting the building’s value and practical uses because of the threat of personal injury moreover extending our view beyond the arena of asbestos and other toxic substances contamination cases reveals numerous examples of courts rejecting the view that a product defect that threatens but does not cause personal injury or physical property damage merits a tort recovery for the costs of eliminating that threat in national crane corp v ohio steel tube co n w 2d neb a crane manufacturer incurred costs to replace defective welded steel tubing used in the tilt cylinder mechanism of cranes previously sold to customers none of the tilt cylinder mechanisms involved in the retrofit program actually failed however the tilt cylinder mechanisms of several other cranes previously sold to customers and incorporating the same type of welded steel tubing had failed one of the failures resulted in a loss of life the welded steel tubing clearly presented an unreasonable threat of personal injury or damage to property the manufacturer brought suit to recover the retrofitting costs from the steel tubing supplier the manufacturer asserted several causes of action including negligent manufacture and strict products liability because it incurred the costs to avoid potential tort liability for personal injury or property damage including that of the steel tubing supplier the manufacturer asserted that recovery_of such costs from the supplier through tort actions was appropriate however the court upheld the dismissal of the manufacturer’s negligence and strict product_liability claims because the damages in question did not involve actual personal injury or property damage see also cinncinnati gas electric co v general electric co 656_fsupp_49 s d ohio without actual personal injury or property damage costs utility incurred to determine how to repair a nuclear power plant to make it safe and the repair costs themselves not recoverable from plant’s designers and builder through negligence or strict products liability actions niagara mohawk power corp v ferranti-packard transformers inc n y s 2d n y app div leave to appeal denied n y s 2d n y costs incurred to replace undamaged transformers with a for explicit adoption of taxpayer’s view that the mere creation of a substantial and unreasonable risk of personal injury from asbestos results in tort liability see huntsvilles city board_of education v national gypsum co no cv83-3251 slip op pincite ala ct comm pleas date tam-143949-01 dangerous defect placing them in imminent danger of catching on fire not recoverable in negligence or strict product_liability sacramento regional transit district v grumman flxible cal rptr cal ct app plaintiff using buses for commercial purposes could not recover in strict product_liability or negligence for costs to repair cracked fuel tank supports in the buses and costs to make prophylactic repairs to bus fuel tank supports that had not yet cracked but had a high probability of cracking like the instant case trans world airlines inc v curtiss-wright corp n y s 2d n y sup ct a’ffd n y s 2d n y app div involved product defects with the potential to cause aircraft crashes in trans world an airline claimed that latently defective aircraft engines failed to operate while in regular service making airplanes containing the engines imminently dangerous to life and property the airline asserted a negligence claim against the manufacturer of the engines with which it was not in privity of contract to recover the costs of eliminating the defects the court concluded that in the absence of an actual accident the airline could not recover in negligence from the engine manufacturer the court viewed the airline’s claim as one for inferior quality a claim best suited to a breach of contractual warranty claim thus most courts continue to view the cost of eliminating safety defects from products as a pure economic loss not recoverable in negligence or strict product_liability the damages in the instant case cover damages loss profits excess inventory carrying costs etc may be causally linked to the defects but do not constitute actual costs to eliminate the defects these damages compensate the claimants for their disappointed pecuniary interests consequently taxpayer’s facts present a much weaker case for the imposition of tort liability than the fact patterns of the pure threat of harm cases previously discussed moreover even if it could be shown that most jurisdictions impose tort liability on manufacturers for the cost of eliminating product safety defects and the damages at issue were for the repair of defects this would not carry the day for taxpayer as taxpayer points out the critical inquiry is whether the liabilities in question satisfy sec_172’s definition of product_liability sec_172 requires that the damages be on account of physical injury or emotional harm to individuals or damage to property some courts do allow tort recoveries for the elimination of safety defects prior to actual personal injury or property damage where the defect involves residential_real_property construction see council of co-owners atlantis condominium inc v whiting-turner contracting co a 2d md condominium_owners association allowed to recover in tort from builder for cost to repair utility shafts and related electrical work to eliminate potential fire hazard moreover some courts also allow tort recoveries for qualitative defects where the defect involves residential_real_property construction see case cites id pincite tam-143949-01 we believe the plain meaning of the statute requires actual physical injury emotional harm or property damage and we find no compelling reason to deviate from that interpretation in the legislative_history c loss of the use of property sec_172 treats as product_liability damages to or loss of the use of property emphasis supplied on account of any defect in any product which is manufactured leased or sold by the taxpayer the statute does not require that the loss of the use of property be attributable to property damage but only that the loss of use arise from the defect taxpayer maintains that selling property constitutes a use of property within the meaning of the statute in taxpayer’s view the damages at issue arise from the claimants’ inability to sell defective products or products that would have been defective if manufactured by taxpayer and timely shipped4 manufactured by taxpayer therefore argues taxpayer the damages are for loss of the use of property neither the statute nor the regulations define the phrase loss of the use of property we must look to other sources to discern its meaning black’s law dictionary does not specifically define the phrase it does however define use value as a value established by the utility of an object instead of its value upon selling or exchanging it black’s law dictionary 7th ed it also defines use as t he application or employment of something esp a long-continued possession and employment of a thing for the purpose for which it is adapted as distinguished from a possession and employment that is merely temporary or occasional id pincite these definitions support the conclusion that the use of property is limited to employing it to derive the services the property may provide based on its functional characteristics in replevin cases courts draw distinctions between the sales and use value of property many replevin opinions contain some version of the following rule w here property has a value on account of the use to which it may be put as distinguished from its value for sale or consumption a successful plaintiff in replevin is entitled to recover as damages for its detention the value of such use during the time that the property was wrongfully detained bozeman mortuary ass’n v fairchild s w 2d ky see ablah v eyman p 2d kan likewise note of the official comment to of the ucc provides that the warranty of merchantability applies to sales for use as well as to sales for resale as already pointed out any damages attributable to taxpayer’s failure to deliver fasteners would not satisfy the requirements of sec_172 tam-143949-01 in l ray packing co v commercial union insurance co a 2d me the plaintiff and other fish processors were sued by fishermen alleging violations of the sherman act and various breaches of contract the fishermen accused the plaintiff and others who purchased herring from the fishermen of conspiring to fix herring purchase prices plaintiff had a comprehensive general liability insurance_policy cglip with one of the defendants and an excess umbrella liability insurance_policy with the other defendant whether the terms of those policies required one or both of the defendants to defend plaintiff in the fishermen’s action constituted the issue before the court whether the allegations in the complaint alleged property damage as defined in the insurance policies proved the critical question for resolving this issue the insurance policies defined property damage in part as l oss of use of tangible_property which has not been physically injured or destroyed provided such loss of use is caused by an occurrence during the policy period id pincite the fishermen alleged they loss revenue they otherwise would have received in the absence of a conspiracy to pay artificially low prices for herring the plaintiff contended that the inability to sell herring in a free market constituted a loss of use of tangible_property the court characterized the fishermen’s cause of action as one for lost profits rather than tangible_property damage as defined in the insurance policies because herring undeniably qualifies as tangible_property the court’s conclusion implicitly rejects the argument that the inability to sell herring in a free market constitutes a loss of use of the herring see also hawaiian insurance guaranty co v blair ltd p 2d haw ct app palming off of fake products causing loss profits due to adverse effect on sale of genuine products not a loss of use of property within the meaning of cglip 836_fsupp_385 n d tex lost sales of products supplied by a party other than insured but caused by insured’s actions not a loss of use of property within coverage of policy in 23_f3d_808 3d cir a manufacturer contracted to produce an ocean floor anchoring device known as a lateral mooring system lms for an oil company the manufacturer contracted with a third-party pursuant to which the third party was to manufacture steel castings in accordance with the manufacturer’s design and specifications for use in the construction of the lms load testing of the third party manufactured castings resulted in a catastrophic failure of one of them the oil company refused to complete the purchase of the lms unless the manufacturer employed more stringent standards in the production and testing of the steel used in the castings then originally envisioned the manufacturer complied with the additional requirements incurring additional costs and then brought an action against the steel castings provider to recover various damages the third party had a cglip which covered loss of use of tangible_property the manufacturer settled the action with the third party by accepting cash and an assignment of the bulk tam-143949-01 of any claim that the third party might have against its insurer for defense costs and indemnification relating to the castings suit the manufacturer alleged that the lms design constituted tangible_property it also alleged that selling the lms design to the oil company and other customers constituted its use of that item the testing failure caused the oil company to refuse to accept a lms manufactured pursuant to the original design and testing specifications notwithstanding that a lms properly manufactured in accordance with the original specifications would have adequately served its intended purpose the manufacturer contended that its inability to sell the original lms design constituted a loss of use of property within the coverage of the cglip the court concluded that the manufacturer could not recover under the cglip because the lms design did not constitute tangible_property however in contrast to the authorities cited above the court concluded that a loss of customer acceptance in other words an impairment in the ability to sell tangible_property could constitute a loss of use of that property within the meaning of a standard cglip the court viewed the inability to sell the lms design as the loss of an economic use that in its view fell within the terms of the cglip likewise in henderson v spring run allotment n e 2d ohio ct app appeal denied ohio lexi sec_1272 ohio the court addressed the computation of damages in the context of a temporary nuisance involving land that the owner wished to develop and sell as residential lots under ohio law a landowner whose real_property has suffered a temporary injury is entitled to recover reasonable restoration costs subject_to certain limitations plus the reasonable value of the loss of the use of the property between the injury and the restoration n e 2d pincite in henderson the temporary nuisance caused a delay in the sale of the lots the developer claimed additional financing costs incurred because of the delay in the sale of the lots as loss of use damages the court rejected this view concluding that lost profits on the sale of the lots constituted the proper measure of loss of use damages for this purpose the court defined lost profits as the excess if any of the profits that would have been earned if the nuisance had not delayed the sale of the lots over the actual profits made on the sale of the lots because the developer had not offered any evidence of lost profits no recovery was allowed however the case supports the proposition that in at least certain contexts losses attributable to a delay in the sale of property may constitute a loss of use of that property accordingly there is judicial support both for and against the view that an inability to sell property or an impairment of the ability to sell property or to sell it at a particular price constitutes a loss of use of that property as has been pointed out i f the term use is construed to embrace all its possible meanings and ramifications practically every activity of mankind would amount to a use of tam-143949-01 something however the term must be considered with regard to the setting in which it is employed 213_f2d_743 8th cir cert_denied 348_us_862 accord erie insurance exchange v transamerican insurance co a 2d pa concluding that use of automobile did not include the actions of a 3½ year old child that happened to set a car in motion unquestionably a parent buying a child an expensive violin based on the child’s emphatic promise to use the violin would not view the covenant as adequately fulfilled if the child were to sell the violin and dissipate the proceeds at the county fair in a ill- fated attempt to win a stuffed saint bernard in lucker the trial_court rejected the position that the inability to sell the original lms design constituted a loss of use of the design as the appellate court observed apparently the district_court saw a distinction between the loss of the ability to physically use the lms design and the loss of the ability to sell the lms design one was use and the other was non-use in everyday english the district court’s distinction makes sense the term use conjures the idea of some kind of physical application of property as when a carpenter uses a hammer ordinary language interpretations of phrases are not the only plausible interpretations of insurance contracts especially when the contract is between sophisticated business entities it is important to ask what function loss of use was intended to perform in a cgl policy before relying on a common sense or lay distinction between physical use and other uses f 3d pincite in weighing lucker to resolve the instant case it must be recognized that most if not all state courts construe ambiguous language in insurance contracts in favor of the insured see eg gracey v heritage mutual insurance co n w 2d iowa erikson v nationwide mutual insurance co p 2d idaho american family insurance co v walser n w 2d minn we must construe ambiquous language to provide coverage lucker f 3d pincite as previously noted even in this most favorable environment for a broad interpretation of the word use several courts have rejected the notion that an impairment on one’s ability to sell property constitutes a loss of use a temporary nuisance that forces a developer to delay selling land undoubtedly may cause the developer to incur damages in henderson the articulation of the remedy for temporary injuries to land as a loss of use of the land was well established the opinion does not address whether the vacant land at issue could be rented had the court concluded that lost profits attributable to the delay in the sale of lots did not constitute a loss of use of the land the effect could have been to deny recovery in tam-143949-01 situations in which a tort undeniably causes damages that is lost profits to avoid that result it is certainly understandable why in the context of henderson the court concluded that lost profits could constitute a loss of use in the instant case congress intended the definition of product_liability for federal_income_tax purposes to encompass the kinds of damages that may be recovered under product_liability theories in most states as pure economic losses relating solely to frustrated commercial expectations the damages at issue qualify as product_liability in few if any states granted where there is no reasonable basis to argue that an activity does not constitute a use of property damages attributable to a safety defect that prevents that activity must be treated as product_liability for federal_income_tax purposes irrespective of whether the damages are generally recognized as product_liability under state law however where ambiguity exists regarding whether an activity falls within the scope of the phrase loss of the use of property the ambiguity should be resolved in a manner that makes the federal tax definition of product_liability as consistent with the general notion of product_liability under state law as possible based on the preceding authorities and analysis we conclude that the inability to sell defective fasteners because of product defects does not constitute a loss of the use of property within the meaning of sec_172 in the instant case securely joining other parts together constituted the fasteners’ primary function none of the damages in question relate to the claimants’ inability to use fasteners to fasten parts together therefore we conclude that the damages in question do not arise from a loss of the use of property within the meaning of sec_172 caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
